Name: 2000/457/CFSP: Council Decision of 20 July 2000 implementing Common Position 1999/691/CFSP on support to democratic forces in the Federal Republic of Yugoslavia (FRY)
 Type: Decision
 Subject Matter: marketing;  oil industry;  political geography;  trade;  executive power and public service
 Date Published: 2000-07-22

 Avis juridique important|32000D04572000/457/CFSP: Council Decision of 20 July 2000 implementing Common Position 1999/691/CFSP on support to democratic forces in the Federal Republic of Yugoslavia (FRY) Official Journal L 183 , 22/07/2000 P. 0004 - 0004Council Decisionof 20 July 2000implementing Common Position 1999/691/CFSP on support to democratic forces in the Federal Republic of Yugoslavia (FRY)(2000/457/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union and, in particular, Article 23(2) thereof,Having regard to Common Position 1999/691/CFSP, adopted by the Council on 22 October 1999, on support to democratic forces in the Federal Republic of Yugoslavia (FRY)(1), and in particular Article 1 thereof,Whereas:(1) In accordance with Article 1 of Common Position 1999/691/CFSP, the European Union undertook actively to support all forces in the FRY which demonstrate their full commitment to democratic values; in that connection, the Council adopted Decision 2000/82/CFSP(2) implementing that Common Position with regard to the "Energy for Democracy" initiative.(2) It is appropriate to support certain Serbian democratic municipalities by delivering asphalt to them; deliveries of asphalt fall within the framework of the "Energy for Democracy" initiative; given that asphalt is a product derived from oil, delivery thereof serves a policy objective which is identical to that of the said initiative and the beneficiaries are chosen according to the same criteria.(3) It is also necessary to take a decision on the municipalities to which the said initiative will be extended.(4) Subsequent action by the Community is needed in order to implement the measure cited below,HAS DECIDED AS FOLLOWS:Article 1Within the framework of the support to democratisation in the FRY referred to in Article 1 of Common Position 1999/691/CFSP, the supply, sale or export of petroleum and petroleum products shall be authorised for the following Serbian municipalities: Cacak, Pancevo, Uzice, Kikinda, Arilje, Pozega, Presevo and Sabac.Article 2This Decision shall take effect on the date of its adoption.Article 3This Decision is published in the Official Journal.Done at Brussels, 20 July 2000.For the CouncilThe PresidentF. Parly(1) OJ L 273, 23.10.1999, p. 1.(2) OJ L 26, 2.2.2000, p. 1.